EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael P. Furmanek (Reg. No. 58,495) on January 28, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A slow reacting epoxy resin system comprising: 
- a high purity epoxy resin component selected from a high purity Bisphenol A (BPA) epoxy resin, a high purity Bisphenol F (BPF) epoxy resin, and a combination thereof, wherein the high purity epoxy resin component comprises less than 5000 ppm of 
- an amine curing agent comprising , wherein the first linear aliphatic amine is present in an amount of at least 72 wt.%, based on the total weight of the amine curing agent, and the second linear aliphatic amine, which is different from the first linear aliphatic amine, is present in an amount of at most 14 wt.%, based on [[of]] the total weight of the amine curing agent, and
- optional additives selected from the group consisting of modifiers, diluents, and a combination thereof;
without the optional additives is less than 350 mPa.s at 25°C, as measured in accordance with ASTM D2196; initial viscosity after mixing the high purity epoxy resin component and the amine curing agent with the optional additives is from 150 to 250 mPa.s at 25oC, ; and wherein the viscosity of the slow reacting epoxy resin system reaches 1000 mPa.s after a period of greater than 198 minutes, as measured in accordance with ISO 3219.   

2. (Currently Amended) A slow reacting epoxy resin system as claimed in claim 1, wherein the high purity epoxy resin component comprises 60 to 90 wt.% of the high purity Bisphenol A (BPA) epoxy resin and 10 to 40 wt.% of the high purity Bisphenol F (BPF) epoxy resin, totaling 100 wt.% 

3. (Currently Amended) A slow reacting epoxy resin system as claimed in claim 1, wherein the high purity epoxy resin component comprises 70 to 80 wt.% of the high purity Bisphenol A (BPA) epoxy resin and 20 to 30 wt.% of the high purity Bisphenol F (BPF) epoxy resin, totaling 100 wt.% 

4. (Previously presented) A slow reacting epoxy resin system as claimed in claim 1, wherein the high purity Bisphenol A (BPA) epoxy resin has an epoxy equivalent weight (EEW) in a range of 171 to 183 gm/eq.  



6. (Previously presented) A slow reacting epoxy resin system as claimed in claim 1, wherein the high purity Bisphenol A (BPA) epoxy resin has a monomer content in a range of 85% to 99.9%.  

7-10. (Cancelled)  

11. (Original) A slow reacting epoxy resin system as claimed in claim 1, wherein the w/w ratio of the high purity epoxy resin component and the amine curing agent is in a range of 100:10 to 100:50.  

12. (Original) A slow reacting epoxy resin system as claimed in claim 1, wherein the w/w ratio of the high purity epoxy resin component and the amine curing agent is in a range of 100:25 to 100:35.  

13. (Currently Amended) A slow reacting epoxy resin system as claimed in claim 1, wherein the optional are present 

o C and by observing the Tg every hr, is achieved in 4-6 hrs.




* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-6 and 11-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 
Response to Amendment
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 1-6 and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (JP 06-065476 A) in view of Turakhia et al. (US 2014/0256856 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 1-6 and 11-14 under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (JP 06-065476 A) in view of Turakhia et al. (US 2014/0256856 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1-6 and 11-14 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 28, 2022